Citation Nr: 0830805	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic lower back pain secondary to L5 S1 herniated nucleus 
pulposus with right radiculopathy.  


REPRESENTATION

Veteran represented by:  Linda A. Bridgers, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active duty service from July 1976 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In January 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.

The veteran raised several claims in his testimony at the 
January 2008 hearing. 

The veteran is currently service-connected for pes planus.  
At the hearing, the veteran testified that his service-
connected pes planus has gotten worse.  The veteran also 
testified that he has hammertoes and bunions as a result of 
service-connected pes planus.  Claims for an increased rating 
for service-connected pes planus and service connection for 
hammertoes and bunions secondary to pes planus are referred 
to the RO for appropriate development. 

An unappealed March 2003 rating decision denied service 
connection for a bilateral hip disability.  The veteran 
testified at the hearing that he has hip pain as a result of 
his service-connected back disability.  A claim to reopen for 
service connection for a bilateral hip disability secondary 
to a service-connected back condition is referred to the RO 
for appropriate development.    

An unappealed June 2007 rating decision denied service 
connection for arthritis of the upper and lower extremities.  
At the hearing, the veteran testified that he has arthritis 
of the upper and lower extremities secondary to his service 
connected back disability.  A claim to reopen for service 
connection for arthritis of the upper and lower extremities 
secondary to a service-connected back condition is referred 
to the RO for appropriate development.  

The June 2007 rating decision also denied service connection 
for right leg pain and numbness.  At the hearing, the veteran 
testified that he experiences nerve problems in the right leg 
due to his back disability.  A claim to reopen for nerve 
damage and numbness of the right leg is referred to the RO 
for appropriate development.  

The veteran's January 2008 testimony also raised claims for 
service connection for nerve damage and numbness of the upper 
extremities secondary to a service-connected back condition 
and service connection for nerve damage and numbness of the 
left lower extremity secondary to a service-connected back 
condition.  These claims are referred to the RO for 
appropriate development.

In addition, VA medical records dated in October 2007 reflect 
that the veteran complained of episodes of back pain 
accompanied by tension headaches.  A claim for service 
connection for tension headaches secondary to a service-
connected back disability is referred to the RO for 
appropriate development. 


FINDING OF FACT

The evidence shows forward flexion of the thoracolumbar spine 
of less than 30 degrees.   


CONCLUSION OF LAW

The criteria for a 40 percent rating for chronic lower back 
pain secondary to L5 S1 herniated nucleus pulposus with right 
radiculopathy have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002), 5293 
(2002-2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 ( Fed. Cir. 2006). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a May 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for an increased 
rating.  The veteran was advised that an increased rating 
requires evidence of an increase in the severity in the 
claimed condition.  This letter explained VA's duty to assist 
the veteran with the development of his claim and informed 
the veteran what evidence VA would be responsible for 
obtaining and what evidence VA would assist the veteran in 
obtaining.  This notice complied with the timing requirements 
set forth in Pelegrini, as it was provided prior to the 
initial unfavorable rating decision.

A February 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board notes that the May 2004 VCAA notice did not satisfy 
the requirements outlined in Vazquez-Flores, as it did not 
include notice of the specific requirements for higher 
ratings under the pertinent diagnostic codes.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

The Board finds that the notice error did not affect the 
essential fairness of the adjudication.  The May 2004 letter 
advised the veteran that an increased rating required 
evidence of an increase in the severity of his disability.  
The October 2006 Supplemental Statement of the Case (SSOC) 
provided post-adjudicatory notice of the rating criteria, 
including any specific measurements required for a higher 
rating under the pertinent diagnostic codes.  Therefore, the 
purpose of the required notice was not frustrated in this 
case.   

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).
B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
evidence, including service medical records and post-service 
private and VA medical records, has been obtained and 
associated with the claims file.  The veteran has also been 
afforded a VA examination and has had an opportunity to 
present testimony and evidence at a hearing before the Board.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

A.  Disability Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2007).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2007).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The diagnostic codes pertinent to back disabilities were 
amended during the course of the veteran's appeal.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Effective September 26, 2003, VA updated 
the entire section of the rating schedule that addresses 
disabilities of the spine. This update included a renumbering 
of the diagnostic codes pertinent to back ratings.  According 
to that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome. See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2007)).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated under Diagnostic Code 5292.  A maximum 
evaluation of 40 percent was assignable for severe limitation 
of motion.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
a maximum evaluation of  40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 26, 2003 the only rating codes that 
provided for ratings in excess of 40 percent for spinal 
disabilities were Diagnostic Codes 5285 and 5286.  A 60 
percent rating was provided under DC 5285 for residuals of 
vertebra fracture without cord involvement, with abnormal 
mobility requiring a neck brace.  See 38 C.F.R. § 4.71a, DC 
5285 (2007).  Diagnostic Code 5286 provided for a 60 percent 
rating for ankylosis of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  Because the evidence in this case does not show a 
history of vertebra fracture or a diagnosis of ankylosis, 
diagnostic codes 5285 and 5286 are not applicable.

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the diagnostic 
codes pertinent to back ratings.  According to that 
renumbering, DC 5243 now governs ratings of intervertebral 
disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 2003).

Under DC 5243, intervertebral disc syndrome (preoperatively 
or postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, while a 40 
percent rating is warranted where there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5293 (2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 68 
Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007)).

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The veteran's service connected back disability is presently 
rated as 20 percent disabling under Diagnostic Code 5237.  In 
this case, for reasons set forth below, the Board finds that 
a 40 percent rating is warranted for the veteran's back 
disability.   

The veteran served on active duty from July 1976 to January 
1986.   During service, the veteran was diagnosed with L5-S1 
radiculopathy and chronic low back pain.  He  was medically 
discharged from service due to intervertebral disc syndrome 
and flat feet.  

Service connection for chronic low back pain syndrome 
secondary to L5-S1 herniated nucleus pulposus with right 
radiculopathy has been in effect since January 1986.  

The veteran had a VA examination of the joints in January 
2001.  The examiner  noted that the veteran underwent removal 
of a disc from L5-S1 in March 2000.  The veteran's complaints 
included pain with walking, a loss of flexibility and redness 
in the right thumb following surgery, pain in the left pinky 
finger and the left shoulder.  The examiner noted that the 
veteran did not have crutches or a brace.  However, the 
examiner noted that the veteran reported having a cane at 
home.  The examination report did not include range of motion 
findings.   

In October 2002, the veteran submitted a claim for an 
increased rating.  The veteran indicated that his service-
connected back condition had gotten worse.  In his claim, the 
veteran stated that he underwent an operation in March 2000 
for a herniated disk in the lower back.  He also stated that 
he walked with a limp and required a cane and a back brace.  

The record in this case includes VA and private treatment 
reports as well as several VA examinations.  These records 
indicate that the veteran has had ongoing complaints of back 
pain, trouble walking and sitting and right leg pain and 
paresthesias. 

VA treatment records dated in April 2003 reflect that the 
veteran reported "on and off" back pain.  He denied a 
numbness sensation.  It was noted that he was able to walk 
unlimited using a cane.  It was noted that the veteran worked 
sitting for more than six hours a day and requested a special 
chair for work.     

The veteran had a VA examination in May 2004.   The VA 
examiner noted review of the claims file.  The VA examiner 
discussed the veteran's medical history and noted that the 
veteran had back trauma during service in the 1980's and 
underwent spinal surgery in 2000.  The veteran reported low 
back pain with radiation to the bilateral upper extremities 
and lower extremities.  The pain was characterized as chronic 
and sharp.  It was noted that the veteran's treatment 
included daily muscle relaxants, with some relief.  The 
frequency, duration and severity of flare-ups were variable.  
Precipitating factors included prolonged sitting and 
standing.  Alleviating factors included muscle relaxants.  
Features associated with the veteran's back disability 
included numbness of the bilateral upper and lower 
extremities.  Assistive devices included a straight cane and 
a lumbo-sacral corset.  The examiner noted that the veteran 
was able to walk five to 10 blocks.  

Upon physical examination, the examiner noted that the 
veteran had forward flexion to 80 degrees, with pain noted at 
70 degrees.  The veteran had extension to 30 degrees, with 
pain at the end.  The veteran had lateral flexion of 30 
degrees bilaterally and lateral rotation of 30 degrees 
bilaterally.  The examiner noted no neurological 
abnormalities.  The examiner noted that there was no 
incapacitation due to intervertebral disc syndrome. 

Treatment records from St. Vincent's Medical Center, dated in 
February 2005, show that the veteran was admitted with 
complaints of increased blood pressure, vomiting, nausea and 
chills.  Complaints of back pain were also noted.   

A report of a February 2005 consultation at Sisters of 
Charity Medical Center reflects that the veteran was seen 
with abdominal pain and low back pain.  It was noted that the 
veteran had minimal pain with lumbar flexion at 20 to 30 
degrees and lumbar extension past 10 degrees.  There was a 
healed lumbar laminectomy incision.  Motor strength was 5/5 
in the bilateral distal and proximal lower extremities.  It 
was noted that sensation was diminished in the light touch in 
the right L5 distribution.  Straight leg raise was negative 
bilaterally.  Impression was chronic lumbar pain.  

A report of a  February 2005 MRI noted that there was a 
diffuse disc bulge with circumferential spur formation 
contacting the S1 nerve roots.  The report noted no focal 
herniation and mild diffuse disc bulge at L4-5.    

VA outpatient treatment records dated in October 2007 reflect 
that the veteran reported right leg pain.  The veteran 
reported that, about three times a month, he had severe 
episodes of back ache and radiating right leg pain lasting 
two to three days.  It was noted that these episodes were 
accompanied by headache and paresthesias of the ulnar aspects 
of the upper extremities.  The veteran reported that he did 
not use pain medications but did use a back brace.  

An October 2007 MRI noted an impression of degenerative 
spondylosis, most notably affecting the L5-S1 level with a 
shallow central and bilateral disc herniation extending into 
the inferior margins of both exit foramina.  It was noted 
that there appeared to be some posterior displacement of the 
S1 nerve roots with bilateral foraminal stenosis.  

VA treatment records dated in November 2007 reflect that the 
veteran again reported severe episodes of backache and 
radiating right leg pain.  Impression was status post right 
L5-S1 hemilaminectomy and discectomy; persistent residual 
pain and paresthesias and recurrent L5-S1 herniation.
 
In January 2008, the veteran testified at a hearing before 
the Board.  The veteran stated that his back disability 
caused chronic pain.  He testified that he experiences  sharp 
pain that radiates to his right leg and both arms, as well as 
crippling muscle spasms and cramps.  He indicated that his 
disability causes problems with walking up steps, walking a 
block or sitting for long periods.

After careful consideration, the Board finds that the 
evidence in this case supports a 40 percent rating.  A 
February 2005 consultation record noted lumbar flexion of 
20 to 30 degrees.  Under the General Rating Formula, a 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  Accordingly, the requirements for a 40 percent 
rating have been met.

The Board finds that the evidence does not support a rating 
in excess of 40 percent under any of the rating criteria 
pertaining to back disabilities.  First, considering the 
General Rating Formula, the Board notes that a rating in 
excess of 50 percent under the General Rating Formula 
requires evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  No findings of ankylosis have been 
shown in this case. 

The Board has also considered DC 5243, which pertains to 
intervertebral disc syndrome.  As noted above, in order to 
warrant a rating higher than 40 percent under DC 5243, the 
evidence must show incapacitating episodes, requiring 
doctor-prescribed bedrest, having a total duration of at 
least six weeks during the past 12 months.  While the 
testimony and medical records do show that the veteran 
experiences back pain on a daily basis, there is no evidence 
of incapacitating episodes with a duration of at least six 
weeks during the past 12 months that would warrant a 60 
percent evaluation under DC 5243.  

The only other rating codes that provided for a rating in 
excess of 40 during the appeal period are Diagnostic Codes 
5285 and 5286, which were in effect prior to September 26, 
2003 and are inapplicable in this case.  

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the veteran's lumbar spine disability, 
alone, causes marked interference with employment (beyond 
that contemplated in the evaluation assigned) or necessitates 
frequent periods of hospitalization.  Accordingly, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, and the Board 
is not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 40 percent rating for a back condition is granted, subject 
to regulations governing the payment of monetary benefits.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


